Case 18-02105   Doc 28   Filed 12/09/19 Entered 12/09/19 05:12:41   Desc Main
                           Document     Page 1 of 6
Case 18-02105   Doc 28   Filed 12/09/19 Entered 12/09/19 05:12:41   Desc Main
                           Document     Page 2 of 6
Case 18-02105   Doc 28   Filed 12/09/19 Entered 12/09/19 05:12:41   Desc Main
                           Document     Page 3 of 6
Case 18-02105   Doc 28   Filed 12/09/19 Entered 12/09/19 05:12:41   Desc Main
                           Document     Page 4 of 6
Case 18-02105   Doc 28   Filed 12/09/19 Entered 12/09/19 05:12:41   Desc Main
                           Document     Page 5 of 6
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                    MOBILE DIVISION

 In Re:                                           Case No. 18-02105

 George Corona                                    Chapter 13

 Debtor.                                          Judge Jerry C. Oldshue

                                  CERTIFICATE OF SERVICE

I certify that on December 9, 2019, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Kevin M Ryan, Debtor’s Counsel
          ryanlegalservices@gmail.com

          Daniel B. O’Brien, Chapter 13 Trustee
          cperry@ch13mob.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on December 9, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          George Corona, Debtor
          10353 Easthill Drive
          Mobile, AL 36695

 Dated: December 9, 2019                          /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com




  Case 18-02105         Doc 28     Filed 12/09/19 Entered 12/09/19 05:12:41          Desc Main
                                     Document     Page 6 of 6
